Hines, J.
1. A ground of a motion for new trial, alleging that “the court
erred in not charging the law of voluntary manslaughter,” is too vague and indefinite an assignment of error to raise any question for determination by this court. Smith v. State, 125 Ga. 300 (54 S. E. 124). This was a decision by a full bench, and it has not been overruled. In Spence v. Morrow, 128 Ga. 722 (58 S. E. 356), it was quoted approvingly and followed by this court. In Burney v. State, 142 Ga. 812 (83 S. E. 937), this court held that the ruling in the Smith case would not be extended, but the ruling was not modified nor reversed; and 'in Livingston v. State, 148 Ga. 686 (97 S. E. 854), this court expressly declined a request that the Smith case be reviewed and overruled.
2. There are no other errors of law complained of; and the evidence warranted the verdict. The trial court properly refused to grant a new trial.

Judgment affirmed.


All the Justices concur.